Dissenting Opinion by
Judge Doyle :
I respectfully dissent. While I agree with the conclusion reached by the majority that a district justice is empowered to certify convictions of summary offenses to the Department, I must disagree with the holding that only the county clerk of courts can certify to the Department a conviction for driving under the influence of alcohol made by a district justice pursuant to a guilty plea.
*420Prior to being amended by Section 13(22) of the Judiciary Act Repealer Act (JARA), Act of April 28, 1978, P.L. 202, Section 6323 of the Vehicle Code read, in pertinent part, “ [t]he clerk of any court of record . . . shall .send to the [Department a record of the judgment conviction. ...” (Emphasis added.) As the result of its amendment by JARA, however, the relevant language of Section 6323 now reads “ [t]he clerk of any court of this Commonwealth . . . shall send to the [Department a record of the judgment of conviction. ...” (Emphasis added.) In conjunction with the amendment of Section 6323, Section 13(1) of JARA added to Section 102 of the Vehicle Code, 75 Pa. C. S. §102, a definition of “court,” which states that the term “ [ijncludes (when exercising criminal or quasi-criminal jurisdiction pursuant to 42 Pa. C. S. §1515 ...) a district justice.” (Emphasis added.) Section 1515 of the Judicial Code, 42 Pa. C. S. §1515, was in turn amended by Section 10(18) of JARA to permit a district justice to accept guilty pleas for first offenses only of driving under the influence of alcohol subject to the other conditions described by the majority. Thus, all three statutory sections herein involved were amended by the .same legislation which I believe evidences a legislative intent and .purposeful statutory scheme. There is nothing in this statutory scheme which prohibits a district justice from certifying such a conviction directly to the Department. Instead, it is clear that the reason for requiring the district justice to certify a driving under the influence conviction to the county clerk of courts, is to permit the county clerk to have as complete a record as possible for any prior similar offenses by a defendant charged with driving under the influence of alcohol; thus permitting the arresting authority in such a matter to readily ascertain, through the county clerk, whether jurisdiction over the matter properly lies with a district justice. To *421simultaneously require the district justice to certify such convictions to the Department therefore does not lead to any conflict between his jurisdiction under Section 1515 of the Judicial Code and his reporting requirements under Pa. E. Grim. P. 149(e). The certification to the Department in the case at bar was proper and I would reverse the trial court.